Case: 5:20-cv-00057-GFVT-MAS Doc #: 9 Filed: 09/03/19 Page: 1 of 3 - Page ID#: 44



                           UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF PENNSYLVANIA
                          CIVIL ACTION NO. 2: l 9-cv-00784-DSC
                                  (Filed Electronically)

 JANE DOE, an individual                                                            PLAINTIFF

 V.

 UNIVERSITY OF KENTUCKY                                                           DEFENDANT

                         DEFENDANT'S MOTION TO DISMISS OR
                        IN THE ALTERNATIVE TRANSFER VENUE

                                          *** *** ***
        Pursuant to Fed. R. Civ. P. 12(b)(2) and 12(b)(3) Defendant University of Kentucky (the

 "University"), by counsel, and without waiving any arguments or defenses to which it may be

 entitled, including but not limited to sovereign immunity and the Eleventh Amendment as a bar

 to suit, moves the Court to Dismiss Plaintiff Jane Doe's Complaint in its entirety for lack of

 personal jurisdiction and improper venue or to transfer the action to the United States District

 Court for the Eastern District of Kentucky, Central Division at Lexington. In the alternative,

 even if the Court has personal jurisdiction and venue is proper, the action should still be

 transferred to the Eastern District of Kentucky under 28 U.S.C. § 1404 because venue in the

 Western District of Pennsylvania is inconvenient.       Defendant's Motion is supported by the

 arguments set forth in the Brief in Support which was filed contemporaneously herewith and is

 incorporated herein by reference.



                               Respectfully Submitted,

                               REED SMITH LLP

                              Isl Jeffrey M Weimer

                               Jeffrey M. Weimer
                                           Page 1 of3
Case: 5:20-cv-00057-GFVT-MAS Doc #: 9 Filed: 09/03/19 Page: 2 of 3 - Page ID#: 45




                         PA I.D. No. 208409
                         225 Fifth Avenue
                         Pittsburgh, Pennsylvania 15222
                         jwei mer@reedsmith.com
                         Telephone: (412) 288-7982


                         STURGILL, TURNER, BARKER & MOLONEY, PLLC



                         Bryan H. Beauman
                         Joshua M. Salsburey
                         Donald C. Morgan
                         333 West Main Street, Suite 1500
                         Lexington, Kentucky 40507
                         bbeauman@sturgilltumer.com
                         jsalsburey@sturgilJtumer.com
                         dmorgan@ turgi llturner.com
                         Telephone: (859) 255-8581
                         Pro hac vice admission pending

                         &

                         William E. Thro, Esq.
                         University of Kentucky
                         Office of Legal Counsel
                         301 Main Building
                         Lexington, Kentucky 40506-0032
                         Telephone No.: (859) 257-2936
                         william .thro@uky.edu
                         Pro hac vice admission pending

                         COUNSEL FOR DEFENDANT




                                      Page 2 of3
Case: 5:20-cv-00057-GFVT-MAS Doc #: 9 Filed: 09/03/19 Page: 3 of 3 - Page ID#: 46



                               CERTIFICATE OF SERVICE

       I hereby certify that on September 3, 2019, I electronically filed the foregoing with the
Clerk of Court by using the CM/ECF system, which will send a notice of electronic filing, if
applicable, to all counsel of record, as follows:

Gina M. Zumpella, Esq.
Walsh, Barnes, Collis & Zumpella, P.C.
707 Grant Street, Suite 1400
The Gulf Tower
Pittsburgh, PA 15219
gzumpella@walshlegal.net
COUNSEL FOR PLAINTFF

Laurel J. Francoeur, Esq.
Francoeur Law Office
1400 TradeCenter, Suite G700
Woburn, MA 01801
COUNSEL FOR PLAINTIFF

                                            /s/ Jeffrey M. Weimer
                                            COUNSEL FOR DEFENDANT




                                          Page 3 of3
